Citation Nr: 1811101	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-29 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD) with major depressive disorder (MDD) and alcohol abuse and cocaine abuse in full sustained remission (hereinafter referred to as PTSD with MDD).

3.  Entitlement to an initial rating in excess of 10 percent for a heart disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2015, December 2012, and June 2011 rating decisions of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issue of entitlement to an initial rating in excess of 10 percent for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the October 2017 hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his increased rating claim for bilateral hearing loss.

2.  During the period on appeal, it was not shown that the Veteran's PTSD with MDD caused total social impairment.

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD with MDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2017). 

3.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, at the October 2017 Board hearing, the Veteran expressly withdrew his appeal with regard to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss prior to promulgation of an appellate decision; hence, there remains no allegation of error of fact or law for appellate consideration with respect to this specific matter. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is, therefore, dismissed.


II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations throughout the appeal period and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
III.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran suffers from PTSD with MDD as a result of incidents of combat during his service in Vietnam.  He was granted service connection for his PTSD in a June 2011 rating decision, and was initially rated at 30 percent, effective November 21, 2010, the date he filed his claim for entitlement to service connection for PTSD.  He appealed the rating that was assigned.  In a May 2014 rating decision, the RO increased the Veteran's initial rating from 30 percent to 70 percent.  The Veteran disagrees with the assigned rating and asserts he is entitled to a 100 percent rating for his psychiatric symptomatology.

The Veteran's PTSD with MDD is currently rated under DC 9411.  Psychiatric disorders, however diagnosed, are rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter which diagnostic code is assigned.  

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non-exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Regardless of the Vazquez-Claudio decision, § 4.130 is unambiguous that the symptomatology for a 100 percent PTSD with MDD rating must amount to total occupational and social impairment.  Inclusion of the word "total" distinguishes the 100 percent rating requirements from all of the lesser rating requirements under § 4.130 and requires such a significantly disabling condition that no social relationships could exist.  As such, absent a showing of a total, complete social impairment, a rating of 100 percent for PTSD with MDD is not warranted; even a severe social impairment would not suffice.  Here, the record does not reflect that the Veteran has experienced total social impairment at any time during the appeal period.

At a VA examination in May 2011, the Veteran reported having recently reunited with his family after having lost touch with them for 20 years.  Prior to that, he had been keeping people at an arm's distance and avoiding being close to anyone.  He recently moved back to the United States at his sister's request.  He reported living with his sister and having been in touch frequently over the prior year with his daughter, from whom he been estranged since she was ten years old.  He described his current relationship with his mother as being close and stated that they talk easily.  The examiner noted that the Veteran seemed to have had good friends, good family relationships, and good relationship with supervisors prior to service, but the relationships all deteriorated significantly after service and have remained significantly affected.  The examiner found that the Veteran was unable to establish and maintain effective relationships.

The Veteran was afforded another VA examination in November 2012.  The examiner noted the Veteran was experiencing occupational and social impairment due to his psychiatric symptomatology.  The Veteran reported having a good relationship with his family members and having a girlfriend of eight years in Mexico.  He also stated he had no close friends that he would see on a regular basis, but he did during his 21 years living in Mexico.  The examiner found that the Veteran suffered moderate social impairment due to avoiding intimacy and being uncomfortable around people outside of his family.

The Veteran has also submitted a private psychological evaluation dated May 2016 by D.H., PhD. Who reviewed the Veteran's clinical records and examined the Veteran in person.  The Veteran reported spending most of his time by himself, seeing his brother every seven or ten days or so, and talking to his sisters off-and-on.  DH., PhD concluded that the Veteran suffered from "occupational and social impairment with deficiencies in most areas due to symptoms which included an inability to establish and maintain effective relationships.

The Veteran testified before the Board in October 2017 that he doesn't feel normal or like his fits in with other people anymore due to his psychiatric symptomatology.  He reported that he was not in regular psychiatric treatment.  He also testified that he was in touch with his daughter and having a relationship with a woman in Mexico, where he was currently living.

The Veteran has also submitted a private psychological evaluation dated October 2017 by R.S., PhD. who reviewed the Veteran's clinical records and examined the Veteran in-person.  The Veteran indicated to the examiner that he had difficulty interacting with people and that he preferred to be alone, but the report did not discuss the Veteran's relationships with family members or friends.  The examiner did note that the Veteran's thought content was organized; that he denied hallucinations, delusions or suicidal or homicidal intent; and that he exhibited fair memory, insight and judgment.  The Veteran was having intrusive recollections of traumatic events and a depressed, anxious, and paranoid mood.

VA treatment records spanning the appeal period did not reveal social impairment beyond what was exhibited at VA examinations.  In April 2012, the Veteran mentioned caring for his father in Seattle.  In September 2013 and February 2014, the Veteran reported he was living away from Portland while taking care of his parents.

Also of record are written lay statements the Veteran submitted from his friends and family.  The Veteran submitted a letter from his sister in October 2010.  She stated that the Veteran was currently living with her and her husband, as he recently moved back to the United States from Mexico.  She and the rest of the Veteran's family believed the war profoundly affected him.  The Veteran also submitted a statement from his sister-in-law dated December 2010.  She described an incident a few weeks prior where she and the Veteran were sharing a few drinks and he began sobbing about his guilt for having survived Vietnam.  The Veteran submitted another letter from his sister dated April 2012.  She reported the Veteran had been living with her for the past two years and she had observed that he seemed to prefer to spend time alone since returning from Vietnam.  The Veteran also submitted an undated letter written by his friend, G.V.  G.V. stated he met the Veteran when he was living in Mexico and G.V. witnessed his psychological symptoms and even tried to take the Veteran to a psychologist in Mexico.  The Board acknowledges that the Veteran also submitted a written statement from J.F. in Spanish.  This letter has not been translated, but the Board finds that the Veteran would not be prejudiced by the Board being unable to consider its content, because the very nature of a letter submitted by a friend or family member weighs against a finding in favor of the Veteran being totally socially impaired.

The Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  However, a 100 percent rating requires, in addition to total occupational impairment, total social impairment.  Here, the Veteran has consistently displayed, albeit limited, social functioning as evidenced by his relationships with his family members and a female friend in Mexico.  Having always displayed some evidence of social competence, the Veteran does not now, nor at any time during the appeal period, have total, meaning complete, social impairment.  Of note, the 70 percent rating that the Veteran is currently assigned contemplates an inability to establish and maintain effective relationships, which is a more appropriate description of the Veteran's social impairment than the term total social impairment.

Accordingly, a rating in excess of 70 percent for his PTSD with MDD is denied.

IV.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).

The Veteran's total combined rating for service-connected disabilities since September 26, 2014 is 80 percent, as follows: a 70 percent disability rating for PTSD with MDD; a 10 percent disability rating for tinnitus; and a 10 percent disability rating a heart disability.  See 38 C.F.R. § 4.25 (2016).  Accordingly, he currently meets the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  Of note, he has met the schedular criteria for TDIU the entire time since filing his TDIU application, being that prior to September 26, 2014, his total combined rating was 70 percent, and his PTSD with MDD was also rated 70 percent disabling.  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities. 

The Board finds that the evidence warrants the conclusion that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and that TDIU is warranted.  The Veteran testified that he was last employed at least ten years ago for eight or nine months by a Mexican resort doing sales before being fired.  He reported that before that employment, he had multiple jobs at different Mexican resorts for about 20 years.  He testified that his employments always terminated due to his inability to get along with customers and supervisors.

Regarding the Veteran's current unemployability as a result of his service-connected disabilities, the Board finds persuasive the psychiatric/psychological impairment questionnaire the Veteran submitted dated October 2017 by R.S., PhD.  R.S., PhD opined that the Veteran would not be able to function in any job in any capacity.  R.S., PhD found the Veteran to be markedly limited in the following abilities: to maintain attention and concentration for extended periods; to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance; to sustain ordinary routine without supervision; to work in coordination with or proximity to others without being distracted by them; to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; to interact appropriately with the general public; to accept instructions and respond appropriately to criticism from supervisors; to get along with co-workers or peers without distracting them or exhibiting behavioral extremes; and to respond appropriately to changes in the work setting.  R.S., PhD also found the Veteran to be moderately limited in the following abilities: to remember locations and work-like procedures; to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; to set realistic goals or make plans independently; to travel to unfamiliar places or use public transportation; and to be aware of normal hazards and take appropriate precautions.  The examiner anticipated that the Veteran's impairments would cause him to be absent from work more than three times a month.  

While the RO concluded that the Veteran could work because the psychiatric/psychological impairment questionnaire and report the Veteran submitted dated May 2016 by D.H., PhD indicated that the Veteran might be able to function more successfully if he were to connect to counseling and medication, the Board finds more persuasive the statement in the same paragraph which says, "He seems unlikely to be able to maintain any kind of sustained, gainful employment in the near future."  As such, the Board does not find the weight of the evidence in the May 2016 report indicative of an ability to obtain or maintain substantially gainful employment.

Given the foregoing, it appears that the severity of the Veteran's service-connected disabilities is such that he is unable to secure and follow a substantially gainful occupation.  Based on the record and for the reasons just discussed, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that he cannot secure and follow a substantially gainful occupation due to service-connected disabilities, that the remaining criterion for TDIU are met, and that the appeal is granted.


ORDER

The appeal of the claim for entitlement to an initial compensable disability rating for bilateral hearing loss is dismissed.

An initial rating in excess of 70 percent for PTSD with MDD is denied. 

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Here, the Veteran claims that his service-connected heart disability is more severe than indicated by his current 10 percent evaluation, and he testified that it had worsened since his previous examination.  As such, a new examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from May 2016 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his heart disability.  

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


